DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
2.    	This is a Final Office action in response to applicant's remarks/arguments filed on 10/22/2021.
3.    	Status of the claims:
•    Claims 1, 13, and 20 have been amended.
•    Claims 1-20 are currently pending and have been examined.

Response to remarks/arguments
4.    	Applicant’s remarks/arguments filed on 10/22/2021 with respect to the rejection of claims 1-20 have been fully considered but are not persuasive.
5.    	On pages 2-4 of Applicant’s remarks dated 10/22/2021, the applicants state that Ahluwalia does not disclose 
(a). generating, by the target base station, configuration information of the current serving node to maintain transmission of user plane data in the current serving node and radio resource control (RRC) reconfiguration information of the UE;

6.    	In response to applicant’s remarks, the examiner respectfully disagrees. 
Firstly, as depicted in figure 6, Ahluwalia discloses the target eNB generates the RRC message to perform the handover, i.e. RRC Connection Reconfiguration message including the mobilityControl Information, to be sent by the source eNB towards the UE. Moreover, section 63 further discloses the status transfer message sent from the source eNB to the target eNB conveys the UL and DL PDCP for which PDCP status preservation applies (i.e. maintaining transmission of user plane data) (See at least Fig. 6 and para. 62, 63). 
Secondly, Ahluwalia discloses that the target eNB sends the HANDOVER REQUEST ACKNOWLEDGE to the source eNB. The HANDOVER REQUEST ACKNOWLEDGE message includes a transparent container to be sent to the UE as an RRC message to perform the handover. The container includes a new C-RNTI, target eNB security algorithm identifiers for the selected security algorithms, may include a dedicated RACH preamble, and possibly some other parameters i.e. access parameters. SIBs, etc. For LTE Advanced, this message will carry multiple carrier configuration information and the information on which carrier to be used for initial access and the dedicate preamble from the same carrier. The HANDOVER REQUEST ACKNOWLEDGE message may also include RNL/TNL information for the forwarding tunnels (e.g. configuration information of the current serving node). Furthermore, section 62 discloses the RRC message generated by the target eNB to perform the 
7.	Applicant’s remarks/arguments filed on 10/22/2021 with respect to amended independent claims 1, 13, and 20 have been fully considered but are moot in view of the new ground(s) of rejection. Upon further search and consideration, a new ground(s) of obviousness rejection is made in view of Lee et al. (US 20110002304 A1).
8.    	In response to Applicant’s remarks/arguments filed on 10/22/2021 regarding amended independent claims 1, 13, and 20, the Examiner acknowledges that Ahluwalia does not appear to explicitly teach the newly recited features (c). “wherein the current serving node is a user plane serving node for the UE after the UE is handed over from the source base station to the target base station” as argued by Applicant. However, the system of Lee et al. (US 20110002304 A1) cures this deficiency.
Please see the rejection below.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 1, 3, 6, 13, 15, 18, and 20 (Instant Application) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3, 5, 6, 10, and 11 of US Patent No. 9,749,913 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims substantially disclose obvious versions of the instant claims 1, 3, 6, 13, 15, 18, 20 as addressed in the table below.
US Application 16/795,106
US Patent No. 9,749,913 B2
Independent claim 1. A cell handover method, comprising: 
receiving, by a target base station, a handover request from a source base station, wherein the handover request comprises a context of a current serving node and a context of user equipment (UE); 
generating, by the target base station, configuration information of the current serving node to maintain transmission of user plane data in the current serving node and radio resource control (RRC) reconfiguration information of the UE; and 
sending, by the target base station to the source base station, a handover request acknowledgment that carries the configuration information of the current serving node and the RRC reconfiguration information of the UE, wherein the current serving node is a user plane serving node for the UE after the UE is handed over from the source base station to the target base station.

Independent claim 5. A cell handover method, comprising: 
receiving, by a target eNB, a handover request sent by a source eNB, wherein the handover request comprises a context of a current serving small node and a context of user equipment (UE);
generating, by the target eNB, radio resource control (RRC) reconfiguration information of the UE and offloading configuration information of the current serving small node to maintain transmission of user plane data in the current serving small node; and 
sending, by the target eNB, to the source eNB, a handover request acknowledgment that carries the RRC reconfiguration information of the UE and the offloading configuration information of the current serving small node.


Claim 3. The method according to claim 1, wherein the context of the current serving node comprises an identity of the current serving node. 

Claim 3. The method according to claim 1, wherein the context of the current serving small node comprises: an identity of the current serving small node.
Claims 6, 18.  The method, apparatus according to claim 5, wherein the receiving the configuration success message from the UE comprising: 


receiving, by the target base station, an uplink synchronization message from the UE; delivering, by the target base station, a timing advance (TA) and an uplink grant to the UE; and receiving, by the target base station, the configuration success message from the UE based on the TA and the uplink grant.

Claim 6.  The method according to claim 5, after the sending, to the source eNB, a handover request acknowledgment that carries the RRC reconfiguration information of the UE and the offloading configuration information of the current serving small node, further comprising: 
receiving an uplink synchronization message that is sent by the UE after the UE completes offloading configuration according to the RRC reconfiguration information of the UE, and delivering a timing advance TA and an uplink grant to the UE; and receiving an offloading configuration success message sent by the UE based on the TA and the uplink grant.


Independent claim 13. An apparatus, comprising: a processor coupled to a memory, wherein the memory stores processor-executable program instructions, and the program instructions comprises instructions for: 
receiving a handover request from a source base station, wherein the handover request comprises a context of a current serving node and a context of user equipment (UE); 


sending to the source base station, a handover request acknowledgment that carries the configuration information of the current serving node and the RRC reconfiguration information of the UE, wherein the current serving node is a user plane serving node for the UE after the UE is handed over from the source base station to the target base station.

Independent claim 11. An eNB, comprising: a receiver, configured to 


receive a handover request sent by a source eNB, wherein the handover request comprises a context of a current serving small node and a context of user equipment (UE); 

a transmitter, configured to send, to the source eNB, a handover request acknowledgment that carries the RRC reconfiguration information of the UE and the offloading configuration information of the current serving small node.

Claim 15.  The apparatus according to claim 13, wherein the context of the current serving node comprises an identity of the current serving node.

Claim 10.  The eNB according to claim 8, wherein the context of the current serving small node comprises: an identity of the current serving small node.
Independent claim 20.  A non-transitory computer-readable storage medium comprising instructions which, when executed by a processor of a communication apparatus, cause the apparatus to:
receive a handover request from a source base station, wherein the handover request comprises a context of a current serving node and a context of user equipment (UE); 
generate configuration information of the current serving node to maintain transmission of user plane data in the current serving node and radio resource control (RRC) reconfiguration information of the UE; and 

send to the source base station, a handover request acknowledgment that carries the configuration information of the current serving node and the RRC reconfiguration information of the UE, wherein the current serving node is a user plane serving node for the UE after the UE is handed over from the source base station to the target base station.

Independent claim 11. An eNB, comprising: a receiver, configured to 


receive a handover request sent by a source eNB, wherein the handover request comprises a context of a current serving small node and a context of user equipment (UE); 
a processor, configured to: generate radio resource control (RRC) reconfiguration information of the UE and offloading configuration information of the current serving small node to maintain transmission of user plane data in the current serving small node; and 



the offloading configuration information of the current serving small node”.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 186 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would have been obvious to one skilled in the art.
Regarding independent claims 1, 13, and 20, US Patent No. 9,749,913 B2 does not appear to explicitly disclose wherein the current serving node is a user plane serving node for the UE after the UE is handed over from the source base station to the target base station.
In a similar field of endeavor, Lee discloses wherein the current serving node is a user plane serving node for the UE after the UE is handed over from the source base station to the target base station (Lee, Fig. 2, 3, para. 34, 43: eNB provides end points of a user plane to the UE by performing various functions including functions related to Radio Resource Management (RRM): for example, dynamic allocation of resources to UEs in both uplink and downlink (scheduling). The functions also include routing of user plane data towards a serving gateway. Moreover, section 43 further discloses the UE is handed over from the RN to a target eNB (or to another RN connected to a same or different DeNB). The UE provides the RN with a measurement report. The RN makes a handover decision based on the UE measurement report and selects a target cell (e.g., a target eNB)).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine US Patent No. 9,749,913 B2 with the teaching of Lee by using the above features such as the current serving node is a user plane serving node for the UE after the UE is handed over from the source base station to the target base station as taught by Lee. The motivation for doing so would have been to improve service quality, and expand coverage and system capacity.

Claims 1-5, 7-13, 15-17, 19, 20 (Instant Application) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 3, 6, 7, 9, 11, 13 of US Patent No. 10,575,221 B2 in view of Ahluwalia et al. (US 20120142354 Al). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims disclose and render obvious the limitations of the instant claims as shown in the table below.
US Application 16/795,106
US Patent No. 10,575,221 B2
Independent claim 1. A cell handover method, comprising: 
receiving, by a target base station, a handover request from a source base station, wherein the handover request comprises a context of a current serving node and a context of user equipment (UE); 
generating, by the target base station, configuration information of the current serving node to maintain transmission of user plane data in the current serving node and radio resource control (RRC) reconfiguration information of the UE; and 
sending, by the target base station to the source base station, a handover request acknowledgment that carries the configuration information of the current serving node and the RRC reconfiguration information of the UE, wherein the current serving node is a user plane serving node for the UE after the UE is handed over from the source base station to the target base station. 

Independent claim 1. A method, comprising: 
sending, by a source base station, a handover request to a target base station, wherein the handover request comprises an identity of a current serving node and an information element that is used to uniquely define, on an interface between the current serving node and the source base station, a serial number of a user equipment (UE), wherein the current serving node is an access node of a cell; 


receiving, by the source base station, a handover request acknowledgment from the target base station, wherein the handover request acknowledgment comprises radio resource control (RRC) reconfiguration information of the UE and configuration information of the current serving node;
sending, by the source base station, the configuration information of the current serving node to the current serving node to maintain transmission of user plane data in the current serving node, and sending the RRC reconfiguration information of the UE to the UE; and receiving, by the source base station, a context release request from the target base station.

Claim 2. The method according to claim 1, wherein the handover request further comprises an indication indicating to maintain the transmission of the user plane data in the current serving node. 

This limitation is taught by independent claim 1 of the Patent case. See section “configuration information of the current serving node to the current serving node to maintain transmission of user plane data in the current serving node”. 

Claim 3. The method according to claim 1, wherein the context of the current serving node comprises an identity of the current serving node. 

This limitation is taught by independent claim 1 of the Patent case. See section “an identity of a current serving node”.
Claim 4. The method according to claim 1, wherein the handover request comprises an information element that defines, on an interface between the current serving node and the source base station, a serial number of the UE.


This limitation is taught by independent claim 1 of the Patent case. See section “an information element that is used to uniquely define, on an interface between the current serving node and the source base station, a serial number of a user equipment (UE)”.

Claim 5.  The method according to claim 1, further comprising: receiving, by the target base station, a configuration success message from the UE; and sending, by the target base station, a configuration success indication to the current serving node to inform that the UE completes configuration.


Claim 6. The method according to claim 5, further comprising: receiving, by the target base station, a configuration success message from the UE; and sending, by the target base station, a configuration success indication to the current serving node to inform that the UE completes configuration.
Claim 7. The method according to claim 1, further comprising: sending, by the target base station, a context release request to the source base station.

This limitation is taught by independent claim 1 of the Patent case. See section “receiving, by the source base station, a context release request from the target base station”.
Claim 8.  The method according to claim 1, further comprising: sending, by the source base station, the handover request to the target base station; in response to the receiving of the handover request acknowledgment, sending, by the source base station, the configuration information of the current serving node to the current serving node to maintain the transmission of the user plane data in the current serving node, and sending the 


Claim 9.  The method according to claim 1, further comprising: in response to the receiving of a context release request from the target base station, sending, by the source base station, a resource release request to the current serving node for releasing a resource that is established with the source base station and that is related to the UE.

Claim 2.  The method according to claim 1, after the receiving a context release request from the target base station, comprising: sending, by the source base station, a resource release request to the current serving node for releasing a resource that is established with the source base station and that is related to the UE.
Claim 10.  The method according to claim 1, further comprising: performing configuration based on the configuration information of the current serving node, by the current serving node, to maintain the transmission of user plane data in the current serving node after the UE is handed over from the source base station to the target base station.


Claim 7.  The method according to claim 1, further comprising: performing configuration based on the configuration information of the current serving node, by the current serving node, to maintain transmission of user plane data in the current serving node after the UE is handed over from the source base station to the target base station.

Claim 11.  The method according to claim 10, further comprising: receiving, by the current serving node, a configuration success indication from the target base station, wherein the configuration success indication is used to inform that the UE completes configuration.

Claim 11.  The system according to claim 10, wherein the target base station is further configured to receive a configuration success message from the UE, and send a configuration success indication to the serving node to inform that the UE completes configuration.
Claim 12. The method according to claim 10, further comprising: 
receiving, by the current serving node, a resource release request from the source base station; and 
releasing, by the current serving node, a resource that is established with the 

Claim 9.  The method according to claim 7, further comprising: 
receiving, by the current serving node, a resource release request from the source base station; and 
releasing, by the current serving node, a resource that was established with the 
Independent claim 13. An apparatus, comprising: a processor coupled to a memory, wherein the memory stores processor-executable program instructions, and the program instructions comprises instructions for: 
receiving a handover request from a source base station, wherein the handover request comprises a context of a current serving node and a context of user equipment (UE); 
generating configuration information of the current serving node to maintain transmission of user plane data in the current serving node and radio resource control (RRC) reconfiguration information of the UE; and 
sending to the source base station, a handover request acknowledgment that carries the configuration information of the current serving node and the RRC reconfiguration information of the UE, wherein the current serving node is a user plane serving node for the UE after the UE is handed over from the source base station to the target base station.
Independent claim 3. An apparatus, comprising: a memory storing program instructions; and a processor coupled to the memory; wherein when executed by the processor, the instructions cause the apparatus to:
send a handover request to a target base station, wherein the handover request comprises an identity of a current serving node and an information element that is used to uniquely define, on an interface between the current serving node and a source base station, a serial number of a user equipment (UE), wherein the current serving node is an access node of a cell; 

receive a handover request acknowledgment from the target base station, wherein the handover request acknowledgment comprises radio resource control (RRC) reconfiguration information of the UE and configuration information of the current serving node;
send the configuration information of the current serving node to the current serving node to maintain transmission of user plane data in the current serving node, and send the RRC reconfiguration information of the UE to the UE; and receive a context release request from the target base station.
Claim 15.  The apparatus according to claim 13, wherein the context of the current serving node comprises an identity of the current serving node.

 This limitation is taught by independent claim 3 of the Patent case. See section “an identity of a current serving node”.
Claim 16.  The apparatus according to claim 13, wherein the handover request comprises an information element that defines, on an interface between the current serving node and the source base station, a serial number of the UE.

This limitation is taught by independent claim 3 of the Patent case. See section “a serial number of a user equipment (UE)”.
Claim 17.  The apparatus according to claim 13, wherein the program instructions further comprises instructions for: 
receiving a configuration success message from the UE; and sending a configuration success indication to the current serving node to inform that the UE completes configuration.

Claim 11.  The system according to claim 10, wherein the target base station is further configured to 
receive a configuration success message from the UE, and send a configuration success indication to the serving node to inform that the UE completes configuration.
Claim 19.  the  apparatus according to claim 13, wherein the program instructions further comprises instructions for: sending a context release request to the source base station.

This limitation is taught by independent claim 3 of the Patent case. See section “receiving, by the source base station, a context release request from the target base station”.
Independent claim 20.  A non-transitory computer-readable storage medium comprising instructions which, when executed by a processor of a communication apparatus, cause the apparatus to:
receive a handover request from a source base station, wherein the handover request comprises a context of a current serving node and a context of user equipment (UE); 
generate configuration information of the current serving node to maintain transmission of user plane data in the current serving node and radio resource control (RRC) reconfiguration information of the UE; and 
send to the source base station, a handover request acknowledgment that carries the configuration information of the current serving node and the RRC reconfiguration information of the UE, wherein the current serving node is a user plane serving node for the UE after the UE is handed over from the source base station to the target base station.

Independent claim 13. A non-transitory computer-readable storage medium comprising instructions which, when executed by a computer hardware of network device, cause the network device to: 
send a handover request to a target base station, wherein the handover request comprises an identity of a current serving node and an information element that is used to uniquely define, on an interface between the current serving node and a source base station, a serial number of a user equipment (UE), wherein the current serving node is an access node of a cell;


receive a handover request acknowledgment from the target base station, wherein the handover request acknowledgment comprises radio resource control (RRC) reconfiguration information of the UE and configuration information of the current serving node; send the configuration information of the current serving node to the current serving node to maintain transmission of user plane data in the current serving node, and send the RRC reconfiguration information of the UE to the UE; and receive a context release request from the target base station. 



Regarding claims 1, 13, and 20 (Instant Application 16/795,106), claims 1, 3, 13 (US Patent No. 10,575,221 B2) discloses most of the claim limitations but fails to teach: generating, by the target base station, configuration information of the current serving node to maintain transmission of user plane data in the current serving node and radio resource control (RRC) reconfiguration information of the UE.
However, Ahluwalia et al. (US 20120142354 A1) from similar field of endeavor discloses generating, by the target base station, configuration information of the current serving node to maintain transmission of user plane data in the current serving node and radio resource control (RRC) reconfiguration information of the UE (Ahluwalia, para. 60-62: The target eNB generates the RRC message to perform the handover, i.e. RRC Connection Reconfiguration message including the mobilityControl Information, to be sent by the source eNB towards the UE. Moreover, section [0063] 8 discloses the source eNB sends the SN STATUS TRANSFER message to the target eNB to convey the uplink PDCP SN receiver status and the downlink PDCP SN transmitter status of E-RABs for which PDCP status preservation applies (i.e. maintaining transmission of user plane data)).
It would have been obvious to one of ordinary skill in the art before to the effective date of the claimed invention to combine the teaching of cited US Patent (No. 10,575,221 B2) with the teaching of Ahluwalia et al. (US 20120142354 A1) by including the above limitations into the teaching of US Patent No. 10,575,221 B2 such as generating configuration information of the current serving node to maintain transmission of user plane data in the current serving node and radio resource control (RRC) reconfiguration information of the UE. The motivation would have been to avoid the need for signaling this information to the UE after it arrives in the target cell so that the target eNB does not have to configure additional Component Carriers to the UE after the handover.
Regarding independent claims 1, 13, and 20, US Patent No. 10,575,221 B2 does not appear to explicitly disclose wherein the current serving node is a user plane serving node for the UE after the UE is handed over from the source base station to the target base station.
In a similar field of endeavor, Lee discloses wherein the current serving node is a user plane serving node for the UE after the UE is handed over from the source base station to the target base station (Lee, Fig. 2, 3, para. 34, 43: eNB provides end points of a user plane to the UE by performing various functions including functions related to Radio Resource Management (RRM): for example, dynamic allocation of resources to UEs in both uplink and downlink (scheduling). The functions also include routing of user plane data towards a serving gateway. Moreover, section 43 further discloses the UE is handed over from the RN to a target eNB (or to another RN connected to a same or different DeNB). The UE provides the RN with a measurement report. The RN makes a handover decision based on the UE measurement report and selects a target cell (e.g., a target eNB)).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine US Patent No. 10,575,221 B2 with the teaching of Lee by using the above features such as the current serving node is a user plane serving node for the UE after the UE is handed over from the source base station to the target base station as taught by Lee. The motivation for doing so would have been to improve service quality, and expand coverage and system capacity.
Applicant merely broadening the scope of the instant claims by deleting “wherein the current serving node is an access node of a cell; and send the RRC reconfiguration information of the UE to the UE; and receive a context release request from the target base station”.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 186 USPQ 375 (bd. App. 1969); .

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
14.	Claims 1-3, 5-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia et al. (US 20120142354 A1) in view of Lee et al. (US 20110002304 A1).

Regarding claim 1, Ahluwalia discloses a cell handover method, comprising: 
receiving, by a target base station, a handover request from a source base station, wherein the handover request comprises a context of a current serving node and a context of user equipment (UE) (Ahluwalia, para. 28, 59, 60: The source eNB issues a HANDOVER REQUEST message to the target eNB passing necessary information to prepare the HO at the target side (UE X2 signalling context reference at source eNB, UE S1 EPC signalling context reference, target cell ID, K.sub.eNB*, RRC context including the C-RNTI of the UE in the source eNB, AS-configuration, E-RAB context and physical layer ID of the source cell+MAC for possible RLF recovery). UE X2/UE S1 signalling references enable the target eNB to address the source eNB); 
generating, by the target base station, configuration information of the current serving node to maintain transmission of user plane data in the current serving node (Ahluwalia, para. 60-62: The target eNB generates the RRC message to perform the handover, i.e. RRC Connection Reconfiguration message including the mobilityControl Information, to be sent by the source eNB towards the UE. Moreover, section [0063] 8 discloses the source eNB sends the SN STATUS TRANSFER message to the target eNB to convey the uplink PDCP SN receiver status and the downlink PDCP SN transmitter status of E-RABs for which PDCP status preservation applies (i.e. maintaining transmission of user plane data)); and 
sending, by the target base station to the source base station, a handover request acknowledgment that carries the configuration information of the current serving node and the RRC reconfiguration information of the UE (Ahluwalia, para. 60-62: Target eNB prepares HO with L1/L2 and sends the HANDOVER REQUEST ACKNOWLEDGE to the source eNB. The HANDOVER REQUEST ACKNOWLEDGE message includes a transparent container to be sent to the UE as an RRC message to perform the handover. Section 62 discloses the target eNB generates the RRC message to perform the handover, i.e. RRC Connection Reconfiguration message including the mobilityControl Information, to be sent by the source eNB towards the UE).
Ahluwalia does not appear to explicitly disclose wherein the current serving node is a user plane serving node for the UE after the UE is handed over from the source base station to the target base station.
In a similar field of endeavor, Lee discloses wherein the current serving node is a user plane serving node for the UE after the UE is handed over from the source base station to the target base station (Lee, Fig. 2, 3, para. 34, 43: eNB provides end points of a user plane to the UE by performing various functions including functions related to Radio Resource Management (RRM): for example, dynamic allocation of resources to UEs in both uplink and downlink (scheduling). The functions also include routing of user plane data towards a serving gateway. Moreover, section 43 further discloses the UE is handed over from the RN to a target eNB (or to another RN connected to a same or different DeNB). The UE provides the RN with a measurement report. The RN makes a handover decision based on the UE measurement report and selects a target cell (e.g., a target eNB)).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Ahluwalia with the teaching of Lee by using the above features into the system of Ahluwalia such as the current serving node is a user plane serving node for the UE after the UE is handed over from the source base station to the target base station as taught by Lee. The motivation for doing so would have been to improve service quality, and expand coverage and system capacity.
                     
Regarding claim 2, Ahluwalia as modified by Lee discloses the method according to claim 1, wherein the handover request further comprises an indication indicating to maintain the transmission of the user plane data in the current serving node (Ahluwalia, para. 63: The source eNB sends the SN STATUS TRANSFER message to the target eNB to convey the uplink PDCP SN receiver status and the downlink PDCP SN transmitter status of E-RABs for which PDCP status preservation applies (i.e. maintaining the transmission of the user plane data). The uplink PDCP SN receiver status includes at least the PDCP SN of the first missing UL SDU and may include a bit map (i.e. an indication) of the receive status of the out of sequence UL SDUs that the UE needs to retransmit in the target cell, if there are any such SDUs. The downlink PDCP SN transmitter status indicates the next PDCP SN that the target eNB shall assign to new SDUs, not having a PDCP SN yet). 

Regarding claim 3, Ahluwalia as modified by Lee discloses the method according to claim 1, wherein the context of the current serving node comprises an identity of the current serving node (Ahluwalia , para. 59: The source eNB issues a HANDOVER REQUEST message to the target eNB passing necessary information to prepare the HO at the target side (UE X2 signalling context reference at source eNB, UE S1 EPC signalling context reference, target cell ID, K.sub.eNB*, RRC context including the C-RNTI of the UE in the source eNB, AS-configuration, E-RAB context and physical layer ID of the source cell+MAC for possible RLF recovery). 

Regarding claim 5, Ahluwalia as modified by Lee discloses the method according to claim 1, further comprising: receiving, by the target base station, a configuration success message from the UE (Ahluwalia, para. 66: When the UE has successfully accessed the target cell, the UE sends the RRC Connection Reconfiguration Complete message (C-RNTI) to confirm the handover); and (Ahluwalia, para. 72: By sending UE CONTEXT RELEASE, the target eNB informs success of HO to source eNB and triggers the release of resources by the source eNB. The target eNB sends this message after the PATH SWITCH ACKNOWLEDGE message is received from the MME). 

Regarding claim 6, Ahluwalia as modified by Lee discloses the method according to claim 5, wherein the receiving the configuration success message from the UE comprising: 
receiving, by the target base station, an uplink synchronization message from the UE (Ahluwalia, para. 64: After receiving the RRC Connection Reconfiguration message including the mobilityControl Information, UE performs synchronization to target eNB and accesses the target cell via RACH); delivering, by the target base station, a timing advance (TA) and an uplink grant to the UE (Ahluwalia, para. 65: the target eNB responds with UL allocation and timing advance); and 
receiving, by the target base station, the configuration success message from the UE based on the TA and the uplink grant (Ahluwalia, para. 72: By sending UE CONTEXT RELEASE, the target eNB informs success of HO to source eNB and triggers the release of resources by the source eNB. The target eNB sends this message after the PATH SWITCH ACKNOWLEDGE message is received from the MME). 

Regarding claim 7, Ahluwalia as modified by Lee discloses the method according to claim 1, further comprising: sending, by the target base station, a context release request to the source base station (Ahluwalia, para. 72: By sending UE CONTEXT RELEASE, the target eNB informs success of HO to source eNB and triggers the release of resources by the source eNB. The target eNB sends this message after the PATH SWITCH ACKNOWLEDGE message is received from the MME). 

Regarding claim 8, Ahluwalia as modified by Lee discloses the method according to claim 1, further comprising: 
sending, by the source base station, the handover request to the target base station (Ahluwalia, para. 59: The source eNB issues a HANDOVER REQUEST message to the target eNB); 
in response to the receiving of the handover request acknowledgment, sending, by the source base station, the configuration information of the current serving node to the current serving node to maintain the transmission of the user plane data in the current serving node, and sending the RRC reconfiguration information of the UE to the UE (Ahluwalia, para. 60-62: Target eNB prepares HO with L1/L2 and sends the HANDOVER REQUEST ACKNOWLEDGE to the source eNB. The HANDOVER REQUEST ACKNOWLEDGE message includes a transparent container to be sent to the UE as an RRC message to perform the handover. Section 62 discloses the target eNB generates the RRC message to perform the handover, i.e. RRC Connection Reconfiguration message including the mobilityControl Information, to be sent by the source eNB towards the UE). 

Regarding claim 9, Ahluwalia as modified by Lee discloses the method according to claim 1, further comprising: in response to the receiving of a context release request from the target base station, sending, by the source base station, a resource release request to the current serving node for releasing a resource that is established with the source base station and that is related to the UE (Ahluwalia, para. 72, 73: By sending UE CONTEXT RELEASE, the target eNB informs success of HO to source eNB and triggers the release of resources by the source eNB. Upon reception of the UE CONTEXT RELEASE message, the source eNB can release radio and C-plane related resources associated to the UE context. Any ongoing data forwarding may continue). 

Regarding claim 10, Ahluwalia as modified by Lee discloses the method according to claim 1, further comprising: performing configuration based on the configuration information of the current serving node, by the current serving node, to maintain the transmission of user plane data in the current serving node after the UE is handed over from the source base station to the target base station (Ahluwalia, para. 0: [0063] 8 The source eNB sends the SN STATUS TRANSFER message to the target eNB to convey the uplink PDCP SN receiver status and the downlink PDCP SN transmitter status of E-RABs for which PDCP status preservation applies (i.e. for RLC AM). The uplink PDCP SN receiver status includes at least the PDCP SN of the first missing UL SDU and may include a bit map of the receive status of the out of sequence UL SDUs that the UE needs to retransmit in the target cell, if there are any such SDUs. The downlink PDCP SN transmitter status indicates the next PDCP SN that the target eNB shall assign to new SDUs, not having a PDCP SN yet). 

Regarding claim 11, Ahluwalia as modified by Lee discloses the method according to claim 10, further comprising: receiving, by the current serving node, a configuration success indication from the target base station, wherein the configuration success indication is used to inform that the UE completes configuration (Ahluwalia, para. 0: [0072] 17 By sending UE CONTEXT RELEASE, the target eNB informs success of HO to source eNB and triggers the release of resources by the source eNB. The target eNB sends this message after the PATH SWITCH ACKNOWLEDGE message is received from the MME). 

Regarding claim 12, Ahluwalia as modified by Lee discloses the method according to claim 10, further comprising: 
receiving, by the current serving node, a resource release request from the source base station (Ahluwalia, para. 0: [0072] 17 By sending UE CONTEXT RELEASE, the target eNB informs success of HO to source eNB and triggers the release of resources by the source eNB. The target eNB sends this message after the PATH SWITCH ACKNOWLEDGE message is received from the MME); and 
(Ahluwalia, para. 0: [0073] 18 Upon reception of the UE CONTEXT RELEASE message, the source eNB can release radio and C-plane related resources associated to the UE context. Any ongoing data forwarding may continue). 

Regarding claim 13, Ahluwalia discloses an apparatus, comprising: a processor coupled to a memory, wherein the memory stores processor-executable program instructions, and the program instructions comprises instructions for: 
receiving a handover request from a source base station, wherein the handover request comprises a context of a current serving node and a context of user equipment (UE) (Ahluwalia, para. 28, 59, 60: The source eNB issues a HANDOVER REQUEST message to the target eNB passing necessary information to prepare the HO at the target side (UE X2 signalling context reference at source eNB, UE S1 EPC signalling context reference, target cell ID, K.sub.eNB*, RRC context including the C-RNTI of the UE in the source eNB, AS-configuration, E-RAB context and physical layer ID of the source cell+MAC for possible RLF recovery). UE X2/UE S1 signalling references enable the target eNB to address the source eNB); 
generating configuration information of the current serving node to maintain transmission of user plane data in the current serving node and radio resource control (RRC) reconfiguration information of the UE (Ahluwalia, para. 60-62: The target eNB generates the RRC message to perform the handover, i.e. RRC Connection Reconfiguration message including the mobilityControl Information, to be sent by the source eNB towards the UE. Moreover, section [0063] 8 discloses the source eNB sends the SN STATUS TRANSFER message to the target eNB to convey the uplink PDCP SN receiver status and the downlink PDCP SN transmitter status of E-RABs for which PDCP status preservation applies (i.e. maintaining transmission of user plane data)); and 
sending to the source base station, a handover request acknowledgment that carries the configuration information of the current serving node and the RRC reconfiguration information of the UE (Ahluwalia, para. 60-62: Target eNB prepares HO with L1/L2 and sends the HANDOVER REQUEST ACKNOWLEDGE to the source eNB. The HANDOVER REQUEST ACKNOWLEDGE message includes a transparent container to be sent to the UE as an RRC message to perform the handover. Section 62 discloses the target eNB generates the RRC message to perform the handover, i.e. RRC Connection Reconfiguration message including the mobilityControl Information, to be sent by the source eNB towards the UE). 
Ahluwalia does not appear to explicitly disclose wherein the current serving node is a user plane serving node for the UE after the UE is handed over from the source base station to the target base station.
In a similar field of endeavor, Lee discloses wherein the current serving node is a user plane serving node for the UE after the UE is handed over from the source base station to the target base station (Lee, Fig. 2, 3, para. 34, 43: eNB provides end points of a user plane to the UE by performing various functions including functions related to Radio Resource Management (RRM): for example, dynamic allocation of resources to UEs in both uplink and downlink (scheduling). The functions also include routing of user plane data towards a serving gateway. Moreover, section 43 further discloses the UE is handed over from the RN to a target eNB (or to another RN connected to a same or different DeNB). The UE provides the RN with a measurement report. The RN makes a handover decision based on the UE measurement report and selects a target cell (e.g., a target eNB)).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Ahluwalia with the teaching of Lee by using the above features into the system of Ahluwalia such as the current serving node is a user plane serving node for the UE after the UE is handed over from the source base station to the target base station as taught by Lee. The motivation for doing so would have been to improve service quality, and expand coverage and system capacity.

Regarding claim 14, Ahluwalia as modified by Lee discloses the apparatus according to claim 13, wherein the handover request further comprises an indication indicates to maintain the transmission of the user plane data in the current serving node (Ahluwalia, para. 67-73: The target eNB sends a PATH SWITCH message to MME to inform that the UE has changed cell. The MME sends an UPDATE USER PLANE REQUEST message to the Serving Gateway. The Serving Gateway switches the downlink data path to the target side. The Serving Gateway sends one or more "end marker" packets on the old path to the source eNB and then can release any U-plane/TNL resources towards the source eNB. Serving Gateway sends an UPDATE USER PLANE RESPONSE message to MME. The MME confirms the PATH SWITCH message with the PATH SWITCH ACKNOWLEDGE message. By sending UE CONTEXT RELEASE, the target eNB informs success of HO to source eNB and triggers the release of resources by the source eNB. The target eNB sends this message after the PATH SWITCH ACKNOWLEDGE message is received from the MME. Upon reception of the UE CONTEXT RELEASE message, the source eNB can release radio and C-plane related resources associated to the UE context. Any ongoing data forwarding may continue). 

Regarding claim 15, Ahluwalia as modified by Lee discloses the apparatus according to claim 13, wherein the context of the current serving node comprises an identity of the current serving node (Ahluwalia , para. 59: The source eNB issues a HANDOVER REQUEST message to the target eNB passing necessary information to prepare the HO at the target side (UE X2 signalling context reference at source eNB, UE S1 EPC signalling context reference, target cell ID, K.sub.eNB*, RRC context including the C-RNTI of the UE in the source eNB, AS-configuration, E-RAB context and physical layer ID of the source cell+MAC for possible RLF recovery). 

Regarding claim 17, Ahluwalia as modified by Lee discloses the apparatus according to claim 13, wherein the program instructions further comprises instructions for: 
receiving a configuration success message from the UE (Ahluwalia, para. 66: When the UE has successfully accessed the target cell, the UE sends the RRC Connection Reconfiguration Complete message (C-RNTI) to confirm the handover); and sending a configuration success indication to the current serving node to inform that the UE completes configuration (Ahluwalia, para. 72: By sending UE CONTEXT RELEASE, the target eNB informs success of HO to source eNB and triggers the release of resources by the source eNB. The target eNB sends this message after the PATH SWITCH ACKNOWLEDGE message is received from the MME). 

Regarding claim 18, Ahluwalia as modified by Lee discloses the apparatus according to claim 17, wherein the instructions of receiving the configuration success message from the UE comprises: 
receiving an uplink synchronization message from the UE (Ahluwalia, para. 64: After receiving the RRC Connection Reconfiguration message including the mobilityControl Information, UE performs synchronization to target eNB and accesses the target cell via RACH); delivering a timing advance (TA) and an uplink grant to the UE (Ahluwalia, para. 65: the target eNB responds with UL allocation and timing advance); and 
receiving the configuration success message from the UE based on the TA and the uplink grant (Ahluwalia, para. 72: By sending UE CONTEXT RELEASE, the target eNB informs success of HO to source eNB and triggers the release of resources by the source eNB. The target eNB sends this message after the PATH SWITCH ACKNOWLEDGE message is received from the MME). 

Regarding claim 19, Ahluwalia as modified by Lee discloses the  apparatus according to claim 13, wherein the program instructions further comprises instructions for: sending a context release request to the source base station (Ahluwalia, para. 72: By sending UE CONTEXT RELEASE, the target eNB informs success of HO to source eNB and triggers the release of resources by the source eNB. The target eNB sends this message after the PATH SWITCH ACKNOWLEDGE message is received from the MME). 

Regarding claim 20, Ahluwalia discloses a non-transitory computer-readable storage medium comprising instructions which, when executed by a processor of a communication apparatus (Fig. 3: controller 37), cause the apparatus to:
 	receive a handover request from a source base station, wherein the handover request comprises a context of a current serving node and a context of user equipment (UE) (Ahluwalia, para. 28, 59, 60: The source eNB issues a HANDOVER REQUEST message to the target eNB passing necessary information to prepare the HO at the target side (UE X2 signalling context reference at source eNB, UE S1 EPC signalling context reference, target cell ID, K.sub.eNB*, RRC context including the C-RNTI of the UE in the source eNB, AS-configuration, E-RAB context and physical layer ID of the source cell+MAC for possible RLF recovery). UE X2/UE S1 signalling references enable the target eNB to address the source eNB); 
generate configuration information of the current serving node to maintain transmission of user plane data in the current serving node and radio resource control (RRC) reconfiguration information of the UE (Ahluwalia, para. 60-62: The target eNB generates the RRC message to perform the handover, i.e. RRC Connection Reconfiguration message including the mobilityControl Information, to be sent by the source eNB towards the UE. Moreover, section [0063] 8 discloses the source eNB sends the SN STATUS TRANSFER message to the target eNB to convey the uplink PDCP SN receiver status and the downlink PDCP SN transmitter status of E-RABs for which PDCP status preservation applies (i.e. maintaining transmission of user plane data)); and 
send to the source base station, a handover request acknowledgment that carries the configuration information of the current serving node and the RRC reconfiguration information of the UE (Ahluwalia, para. 60-62: Target eNB prepares HO with L1/L2 and sends the HANDOVER REQUEST ACKNOWLEDGE to the source eNB. The HANDOVER REQUEST ACKNOWLEDGE message includes a transparent container to be sent to the UE as an RRC message to perform the handover. Section 62 discloses the target eNB generates the RRC message to perform the handover, i.e. RRC Connection Reconfiguration message including the mobilityControl Information, to be sent by the source eNB towards the UE).
Ahluwalia does not appear to explicitly disclose wherein the current serving node is a user plane serving node for the UE after the UE is handed over from the source base station to the target base station.
In a similar field of endeavor, Lee discloses wherein the current serving node is a user plane serving node for the UE after the UE is handed over from the source base station to the target base station (Lee, Fig. 2, 3, para. 34, 43: eNB provides end points of a user plane to the UE by performing various functions including functions related to Radio Resource Management (RRM): for example, dynamic allocation of resources to UEs in both uplink and downlink (scheduling). The functions also include routing of user plane data towards a serving gateway. Moreover, section 43 further discloses the UE is handed over from the RN to a target eNB (or to another RN connected to a same or different DeNB). The UE provides the RN with a measurement report. The RN makes a handover decision based on the UE measurement report and selects a target cell (e.g., a target eNB)).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Ahluwalia with the teaching of Lee by using the above features into the system of Ahluwalia such as the current serving node is a user plane serving node for the UE after the UE is handed over from the source base station to the target base station as taught by Lee. The motivation for doing so would have been to improve service quality, and expand coverage and system capacity.

15.	Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia et al. (US 20120142354 A1) in view of Lee et al. (US 20110002304 A1) and further in view of Chun et al. (US 6564057 B1).

Regarding claim 4, Ahluwalia as modified by Lee discloses all the subject matter of the method according to claim 1 with the exception wherein the handover request comprises an information element that defines, on an interface between the current serving node and the source base station, a serial number of the UE.
(Chun, col. 4, lines 55-61: For example, the base station can transmit the location trace message upon receipt of a handoff request from the mobile station MS5. The BSC then provides an electronic serial number ( ESN) of the mobile station MS5 to the adjacent (or handoff candidate) base stations to allow them to receive the signal from the mobile station MS5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ahluwalia as modified by Lee with the teaching of Chun to include the above features such as the handover request comprises an information element that defines, on an interface between the current serving node and the source base station, a serial number of the UE as taught by Chun. The motivation tor doing so would have been to provide a handoff system and method for performing handoff depending on strengths of signals received from base stations in proximity to a mobile station.

Regarding claim 16, Ahluwalia as modified by Lee discloses all the subject matter of the apparatus according to claim 13 with the exception wherein the handover request comprises an information element that defines, on an interface between the current serving node and the source base station, a serial number of the UE. 
However, in the similar field of endeavor, Chun discloses wherein the handover request comprises an information element that defines, on an interface between the (Chun, col. 4, lines 55-61: For example, the base station can transmit the location trace message upon receipt of a handoff request from the mobile station MS5. The BSC then provides an electronic serial number ( ESN) of the mobile station MS5 to the adjacent (or handoff candidate) base stations to allow them to receive the signal from the mobile station MS5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ahluwalia as modified by Lee with the teaching of Chun to include the above features such as the handover request comprises an information element that defines, on an interface between the current serving node and the source base station, a serial number of the UE as taught by Chun. The motivation tor doing so would have been to provide a handoff system and method for performing handoff depending on strengths of signals received from base stations in proximity to a mobile station.

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/JEAN F VOLTAIRE/Examiner, Art Unit 2466    

                                                                                                                                                                                                    /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466